                Case 1:18-cv-01172-SM Document 22 Filed 02/08/19 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW HAMPSHIRE


LAURI JOHNSON,

               Plaintiff
                                                      Case No. 1:18-cv-01172-SM
                   v.

LIBERTY LIFE ASSURANCE COMPANY
OF BOSTON,

               Defendant




                           STIPULATION OF DISMISSAL WITH PREJUDICE

           Under Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff Laurie Johnson

and Defendant Liberty Life Assurance Company of Boston, by and through their attorneys of

record, hereby stipulate to the dismissal with prejudice of all claims Plaintiff asserted or could have

asserted herein, against Defendant. Each party shall bear her/its own attorney's
                                                                      attorney’s fees, costs, and

expenses of litigation.

DATED: February 8, 2019

/s/ George M. Thompson, Jr.                              /s/ Byrne J. Decker
The Law Office of George Thompson                        Byrne J. Decker, Bar No. 9300
P.O. Box 1181                                            Ogletree, Deakins, Nash, Smoak
Westborough, MA 01581                                     & Stewart, P.C.
508-366-1304                                             2 Monument Square, Suite 703
gthompson@gthompsonlegal.com                             Portland, ME 04101
                                                         207-387-2963
          for Plaintiff
Attorneysfor  Plaintiff                                  b.decker@ogletree.com

                                                                  for Defendant Liberty Life
                                                         Attorneysfor
                                                         Assurance Company of
                                                                            of Boston




{W6664402.1}
               Case 1:18-cv-01172-SM Document 22 Filed 02/08/19 Page 2 of 2



                                   CERTIFICATE OF SERVICE


        I certify that I caused the foregoing document to be electronically filed on February 8, 2019,
               Court’s CM/ECF system and that this document is available for viewing and
through the Court's
downloading from the Court's
                           Court’s CM/ECF system. All counsel of record have been served by
electronic means.


George M. Thompson, Jr.
The Law Office of George Thompson
PO Box 1181
Westborough, MA 01581

Dated: February 8, 2019                      /s/ Byrne J. Decker
                                             Byrne J. Decker




{W6664402.1}                                    2
